DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17, 20-25, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the independent claims recite “wherein the pressure limiting valve is integrated so as to output a supply pressure which is reduced via a traction control system (ASR), or an electronic stability and protection system (ESP) or an autonomous cruise control system (ACC), and wherein the pressure limiting valve is installed in a region of the actuating device so that the pressure limiting valve is active for normal actuation of the brake system.”  [0026] of the PGPub introduces a pressure limiting valve 108 between control valve 104 and pressure container 106.  [0029] indicates that “The actuating device 120 is configured to output the brake pressure pb. To this end, the actuating device 120 is realized, for example, with a corresponding pressure limiting arrangement for limiting a pressure which is generated 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 15-17, 20-21, 23-25, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US# 7690735) in view of Cramer et al (US# 5061015).
	Bennett discloses a brake system including; an actuable control valve 206 for loading at least one brake device 208 of the brake system with a brake pressure; a pressure container connector 234 for connecting the control apparatus to a pressure container (152 and/or 154) to provide a supply pressure; and a pressure limiting valve 242 between the control valve and the pressure container connector to limit the supply pressure which prevails at the pressure container connection to the brake pressure, so that the actuable control valve can be loaded with the brake pressure via the pressure limiting valve (col. 5, lines 54-64); wherein the control apparatus is connected to the at least one brake device 208 via a brake device connector 212, wherein the pressure limiting valve 242 includes a control valve connector 210, via which the pressure limiting valve 242 is connected to the actuable control valve 206, and wherein the actuable control valve 206 is configured to shut off the control valve connector 210 in the rest position so that forwarding of the brake pressure to the brake device connector 212 is prevented, and wherein the actuable control valve is configured to open the brake device connector 212 at the same time as the control valve connector 210 is shut off.  Col. 4, lines 31-41.  Bennett further discloses wherein the control valve 206 includes a solenoid valve (col. 4, lines 22-28), and the control valve connector 234 is disconnected fluidically from the brake device connector 212, and wherein the pressure limiting valve 242 is integrated so as to output a supply pressure which is reduced via a traction control system, or an electronic stability and protection system or an autonomous cruise control system  (col. 9, line 25 suggests antilock, valve 208 is capable of reducing pressure and can be considered part of a traction or stability control system ), and wherein the pressure limiting valve 242 is installed in a region of the actuating device (solenoid of 206 or 230) so that the pressure limiting valve arrangement is active for normal actuation of the brake system.  Bennett lacks the disclosure of the control valve including a spring-returned solenoid valve having a spring, and wherein in the rest position of the control valve, the 
	Regarding claim 17, the control valve 206 includes a solenoid valve.  Col. 4, lines 22-28.
	Regarding claim 20, note actuating device connector 231 capable of connecting the control apparatus to an actuating device for actuating the brake system by a driver of the vehicle, the control valve 206 being configured to connect the actuating device connector 231 and the brake device connector 212 to one another fluidically in the rest position and/or to disconnect them from one another fluidically in the operating position. 
Regarding claim 21, the control valve 204 is configured to shut off the actuating device connector 231 in the operating position.
	Regarding claim 24, Bennett further discloses a method comprising: reading a sensor signal (col. 9, lines 30-45); wherein the control apparatus includes: an actuable control valve (206 or 206/208) for loading at least one brake device 156b of the brake system with a brake pressure; a pressure container connector (234) for connecting the control apparatus to a pressure container to provide a supply pressure; and a pressure limiting valve 242 between the control valve and the pressure container 
Regarding claim 25, Bennett further discloses a method comprising: providing a supply pressure at a pressure container connector 234; limiting the supply pressure to the brake pressure by a pressure limiting valve 242; and actuating an electrically actuable control valve (206 or 206/208) to load the brake device with the brake pressure;  wherein the brake system includes a control apparatus with the electrically actuable control valve, the pressure container connector for connecting the control apparatus to a pressure container, and the pressure limiting valve 242 which is arranged between the control valve and the pressure container connector to limit the supply pressure which prevails at the pressure container connection to the brake pressure, so that the actuable control valve can be loaded with the brake pressure via the pressure limiting valve (col. 5, lines 54-64); wherein the control apparatus is connected to the at least one brake device 208 via a brake device connector 212, wherein the pressure limiting valve 242 includes a control valve connector 210, via which the pressure limiting valve 242 is connected to the actuable control valve 206, and wherein the actuable control valve is configured to shut off the control valve connector 210 in the rest position so that forwarding of the brake pressure to the brake device connector 212 is prevented, and wherein the actuable control valve 
Regarding claim 31, note brake device connector 212 for connecting the control apparatus to at least one brake device 208 of the brake system, the pressure limiting valve 242 having a control valve connector 210 for connecting the pressure limiting valve 242 to the control valve 206, the control valve being configured, in particular, to connect the control valve connector 210 and the brake device connector 212 to one another fluidically in an operating position and/or to disconnect them from one another fluidically in a rest position.  

	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US# 7690735) and Cramer et al (US# 5061015), as applied above, in further view of Emig et al (US# 5655819).
Bennett, as applied above, discloses all the limitation of the instant claim with exception to the explicit disclosure of the control valve including two solenoid valves.   Emig et al discloses a brake system and further teaches the use of parallel conduits and valves to enable greater flow, thereby allowing the use of small and standardized valves for brake systems of larger vehicles. Col. 3, lines 16-27 and col. 5, lines 10-34. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a second valve parallel to the first, as taught by Emig et al, in the system of Bennett allow the use of smaller, more economical valves and/or provide a degree of redundancy.


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US# 7690735) and Cramer et al (US# 5061015), as applied above, in further view of McGrath et al (US# 2005/0061372).
.  


Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.
Regarding the rejection under 112, the rejection has been modified to correspond to the current language and issues caused by the current language.
Regarding rejections under prior art, the claims have been broadened as they no longer appear to positively require a pressure limiting valve that is both integrated into an axle controller and installed in a region of the actuating device.  Based on the broader claims, a rejection based on Bennett has been set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK